Case 2:20-cr-20017-PKH Document 301   Filed 01/21/21 Page 1 of 13 PageID #: 851
Case 2:20-cr-20017-PKH Document 301   Filed 01/21/21 Page 2 of 13 PageID #: 852
Case 2:20-cr-20017-PKH Document 301   Filed 01/21/21 Page 3 of 13 PageID #: 853
Case 2:20-cr-20017-PKH Document 301   Filed 01/21/21 Page 4 of 13 PageID #: 854
Case 2:20-cr-20017-PKH Document 301   Filed 01/21/21 Page 5 of 13 PageID #: 855
Case 2:20-cr-20017-PKH Document 301   Filed 01/21/21 Page 6 of 13 PageID #: 856
Case 2:20-cr-20017-PKH Document 301   Filed 01/21/21 Page 7 of 13 PageID #: 857
Case 2:20-cr-20017-PKH Document 301   Filed 01/21/21 Page 8 of 13 PageID #: 858
Case 2:20-cr-20017-PKH Document 301   Filed 01/21/21 Page 9 of 13 PageID #: 859
Case 2:20-cr-20017-PKH Document 301   Filed 01/21/21 Page 10 of 13 PageID #: 860
Case 2:20-cr-20017-PKH Document 301   Filed 01/21/21 Page 11 of 13 PageID #: 861
Case 2:20-cr-20017-PKH Document 301   Filed 01/21/21 Page 12 of 13 PageID #: 862
Case 2:20-cr-20017-PKH Document 301   Filed 01/21/21 Page 13 of 13 PageID #: 863




                                             BRANDON       Digitally signed by BRANDON
                                                           CARTER
                                             CARTER        Date: 2021.01.06 11:44:24 -06'00'
